Rice, P. J.,
concurring:
As I understand the opinion of the majority of the court upon the first question discussed, it would logically follow that even if it had been the plaintiff’s duty to audit the accounts of the year in question, and he had audited them, nevertheless, he could not recover in this action because he failed to show any ordinance or local act fixing the compensation of city auditors in the city of Wilkes-Barre. This necessarily involves a decision that the provision of sec. 10 of the act of 1871, keeping in force certain acts relating to the borough of Wilkes-Barre, was not effectual to keep in force and make applicable to auditors elected after Wilkes-Barre became a city the provision of sec. 3 of the act of 1867 quoted in the opinion. I am not at present prepared to commit myself to that proposition, and as the case appears to have been tried in the court below, and certainly was argued here, upon the theory that at the time the plaintiff was elected the compensation was legally fixed at “two and one-half dollars for each day’s actual service,” and as we hold that *393even in that view the plaintiff is not entitled to recover, I feel justified in withholding an expression of opinion upon the question of the applicability of the act of 1867. As to the other ground of decision, I concur in the conclusion and in the reasoning of our Brother Porter’s opinion in support of it.
Henderson, J., concurred in the judgment.